Case 13-49449   Doc 21   Filed 11/20/18 Entered 11/20/18 16:16:11   Desc Main
                           Document     Page 1 of 3
Case 13-49449   Doc 21   Filed 11/20/18 Entered 11/20/18 16:16:11   Desc Main
                           Document     Page 2 of 3
Case 13-49449      Doc 21     Filed 11/20/18 Entered 11/20/18 16:16:11             Desc Main
                                Document     Page 3 of 3


                  UNITED STATES BANKRUPTCY COURT
                     NORTHERN DISTRICT OF ILLINOIS

 IN RE:    RESPONSE TO NOTICE OF FINAL CURE

 CASE NO. 13-49449

 Debtor: THOMAS AND MARY ANGELOS

 CHAPTER: 13


                          CERTIFICATE OF SERVICE

 I do hereby certify that I have this November 20, 2018, served a copy of the Response to

 Notice of Final Cure Payment upon all parties listed by placing the same into the United

 States mail with adequate pre-paid postage thereon;


 THOMAS AND MARY ANGELOS
 1079 LILY FIELD LANE
 BOLINGBROOK, IL 60440

 BRADLEY S COVEY
 428 S BATAVIA AVE
 BATAVIA, IL 60510

 GLENN B STEARNS
 801 WARRENVILLE ROAD SUITE 650
 LISLE, IL 60532


                                       BMO Harris Bank, N.A.

                                       By: _/s/ Carla Townsend
                                           Bankruptcy Specialist

 PO BOX 2035
 MILWAUKEE, WI 53201
 (866)280-8434 Option #2
